Citation Nr: 0203938	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  00-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of an 
injury to the right elbow (major), including reflex 
sympathetic dystrophy, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Uncle


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran had periods of service to include a period of 
training with the Alabama National Guard from February 1983 
to July 1983, and from September 1986 to May 1987, as well as 
periods of training with the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The Board notes that the veteran's inability to handle 
monetary benefits was discussed at the October 2001 video 
conference hearing before the undersigned Acting Member of 
the Board, but the issue of competency is not on appeal.  As 
such, the issue of whether the veteran is competent to handle 
his VA benefits is referred to the RO for consideration.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran has severe incomplete paralysis of the right, 
dominant arm.

3.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected right 
arm disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for a 70 percent disability evaluation 
for residuals of a right arm (major) injury, including reflex 
sympathetic dystrophy, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.16, 4.124a, 
Diagnostic Code 8513 (2001).

2.  The criteria for a total disability evaluation based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that his 
service-connected injury to the right elbow (major), 
including reflex sympathetic dystrophy, warrants more than 
the currently assigned 30 percent rating.  The veteran also 
maintains that he is unemployable as a result of that 
disability.

Initially, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially states that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).  The intended effect 
of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, the Board finds that the RO 
notified the veteran of the evidence needed to substantiate 
his claims, and also assisted the veteran in obtaining 
evidence in support of his claims.  

More specifically, by virtue of the September 1990 Statement 
of the Case and the May 2001 Supplemental Statement of the 
Case issued during the pendency of this appeal, the veteran 
and his representative were given notice of the type of 
evidence necessary to substantiate the veteran's claims.  
The veteran was afforded VA examinations and the RO made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  In fact, it appears that all 
evidence identified by the veteran relative to these claims 
has been obtained and associated with the claims folder.  
The veteran was also given the opportunity to appear and 
testify before both an RO Hearing Officer and an Acting 
Member of the Board to advance any and all arguments in 
favor of his claims.  Therefore, because the Board is not 
aware of any additional relevant evidence that is available 
in connection with the issues on appeal, no further action 
is necessary to meet the duty to assist the veteran with the 
development of evidence in connection with his claims.

It is noted that the veteran submitted additional evidence 
directly to the Board at his October 2001 video conference 
hearing as well as a waiver of consideration of said 
evidence by the agency of original jurisdiction.  The 
regulation in effect in October 2001, 38 C.F.R. 
§ 20.1304(c), required that any additional evidence 
submitted by the veteran and accepted by the Board be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right was waived in writing or at a hearing.  That 
regulation was subsequently amended, and the waiver 
provision eliminated, effective February 22, 2002.  See 67 
Fed. Reg. 3,099 (Jan. 23, 2002).  As such, the Board may 
proceed with this appeal.  

A brief review of the history of this appeal reveals that the 
veteran was originally awarded service connection for 
residuals of a right elbow injury, major extremity, in an 
August 1998 rating decision.  A 10 percent rating was 
assigned from December 1996.  That decision was based on 
evidence that the veteran injured his elbow in May 1987, when 
a tank gun fired and recoiled, hitting his right arm with 
severe force, and chipping his bone.  At the time of an April 
1998 VA examination, the veteran had his elbow in a sling.  
When the sling was removed, he would not move his elbow past 
90 degrees; flexion was to 120 degrees.  

In an April 1998 VA examination, the veteran reported 
constant pain radiating both up and down his right arm.  The 
veteran had weakness of the right forearm and grip.  He also 
had paresthesias involving the 4th and 5th fingers.  The 
veteran stated that he could not write as well as he used to, 
and could not button or unbutton clothes with his right hand.  
The examiner stated that the veteran was totally unable to 
make a fist, and was unable to do any fine movements with his 
right hand.  The veteran appeared to have hypesthesia of the 
right forearm and hand, as compared to the left.  The 
examiner reported that the veteran had "excessive pain on 
just doing neurological objective findings, so it would be 
futile to attempt an EMG."  There was x-ray evidence of 
arthritis and old trauma to the right elbow.

In June 1999, this case was before the Board, and a 30 
percent rating was granted.  The RO assigned that rating in a 
June 1999 decision, effective from December 1996.  In 
December 1999, the veteran filed a claim for an increased 
rating, which is the subject of this appeal.  His claim for a 
TDIU was received in February 2000.  In a June 2000 rating 
decision, the RO confirmed the 30 percent rating, and 
recharacterized the right elbow disability to include reflex 
sympathetic dystrophy, based on that same diagnosis in an 
April 2000 VA examination.  The veteran disagreed with that 
decision, and initiated this appeal.

I.  Increased Rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The veteran's right arm disability was originally evaluated 
as 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code (DC) 8516, as a mild ulnar nerve disorder based on the 
findings of mild incomplete paralysis of the fingers and 
wrist.  Under DC 8516, a 30 percent rating is assigned when 
there is moderate incomplete paralysis of the major 
extremity; a 40 percent rating is assigned when there is 
evidence of severe incomplete paralysis of the dominant upper 
extremity; a 60 percent rating is assigned for a dominant 
upper extremity when there is evidence of complete paralysis 
with a "griffin claw" deformity due to flexor contraction of 
the right and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences, loss of 
extension of the right and little fingers, inability to 
spread the fingers or adduct the thumb, and weakened flexion 
of the wrist.  

In the June 1999 Board decision, a 30 percent rating was 
assigned pursuant to DC 5207, based on the veteran's 
limitation of motion in his right elbow.  See 38 C.F.R. 
§ 4.71a.  According to 38 C.F.R. § 4.71a, DC 5207, a 30 
percent rating is assigned for forearm extension limited to 
90 degrees, major extremity.  A 40 percent rating requires 
extension limited to 100 degrees in the major extremity, and 
a 50 percent rating is assigned for extension limited to 110 
degrees, major extremity.  

The more recent evidence of record is clear that the veteran 
does not have any functional use of his right, dominant arm.  
His condition has been extremely hard to rate under the 
Schedule of Ratings as the veteran has not allowed VA 
examiners to manipulate his arm in an effort to determine his 
range of motion in that extremity.  The veteran has refused 
examination due to severe pain in his upper extremity and 
treatment records show that he is prescribed large doses of 
pain medication to be taken on a daily basis.  In fact, the 
Board notes that the veteran was so medicated at his October 
2001 video conference hearing that he was incapable of 
presenting his case without the assistance of his uncle.

Looking closely at the more recent medical evidence reveals 
that in March 1999, the veteran was taken by ambulance to a 
VA medical center with complaints of right shoulder, elbow, 
and hand pain, which was getting progressively worse.  It was 
noted that the veteran was uncooperative, and refused 
examination.  The diagnostic impression was chronic right 
elbow and shoulder pain.  A May 1999 VA outpatient treatment 
record indicates that the veteran had swelling, allodunia, 
and severe functional limitation in using his right arm.  The 
veteran stated that it was a "cold limb" and he preferred not 
to have it examined, due to extreme pain.  

In October 1999, clinical testing revealed that the veteran 
had a high probability of reflex sympathetic dystrophy on the 
right side.  The testing further showed that there was only 
an intermediate probability of response to a sympathetic 
block.  Treatment notes from the VA pain clinic show that the 
veteran experienced some relief when first introduced to 
Tegretol in late 1999, but that even with that relief he was 
not returned to a level of functioning that would allow him 
to move his right arm.  The veteran contended that he 
experienced pain with any movement whatsoever, including the 
performance of activities with his left, non-dominant upper 
extremity.

In October 1999, the veteran began receiving a VA vocational 
rehabilitation subsistence allowance, but he dropped out of 
that program in August 2000 due to considerable pain in his 
right arm.  Although the record reveals a history of alcohol 
consumption on a daily basis and the use of illicit drugs 
along with the suggestion that these were reasons for the 
veteran discontinuing his participation in the vocational 
rehabilitation program, there is also evidence supporting the 
veteran's contention that he could not continue with 
vocational rehabilitation due to continued pain in his right 
arm.

In April 2000, the veteran presented for a VA examination, 
but refused to allow the examiner to touch his right arm.  
The examiner reported that the veteran's right, dominant hand 
was held in a clinched fist and the arm was held against his 
side.  The examiner opined that employability would be 
difficult because the veteran could not perform any duties 
requiring use of the right upper extremity.  
In November 2000, the veteran underwent an additional VA 
examination.  It was noted that the veteran was sent back 
because his arm was so tender the last time, that he could 
not be examined.  The condition was unchanged.  The veteran 
would not move his elbow because of significant pain.  

A June 2000 VA outpatient treatment record from the pain 
clinic indicates that the veteran's claims for an increased 
rating and TDIU were discussed.  The examiner told the 
veteran that he could only comment on the right upper 
extremity disability, which he believed was very real.  The 
veteran's pain medication dose was increased.  

A January 2001 VA outpatient treatment record reflects that 
the veteran had continuous pain, which limited his 
independence.  The veteran lived close to his mother, who 
cooked his meals.  He was able to shower and dress himself 
unaided, but this would take him one to two hours.  He was 
unable to lift anything, and could not drive due to pain and 
drowsiness from medication.  The veteran refused to allow the 
examiner to examine him.  According to the examiner's 
impression, there could be "little doubt" that he "is 
severely disabled by the chronic pain in his right upper 
extremity." 

A June 2001 VA outpatient treatment record indicates that the 
veteran was taking a series of pain medications that 
reportedly made the pain bearable.  In the opinion of the 
examiner, the veteran was not employable because of the 
"well-entrenched" reflex sympathetic dystrophy of the right 
upper extremity, as well as the need for medications that 
tend to dampen arousal.  

In September 2001, a forensic counselor opined that the 
veteran would be unemployable without the ability to perform 
heavy, unskilled labor as his employability hinged on a 
strong back and extremities.  The counselor further opined 
that the veteran would not be able to perform any heavy, 
unskilled labor with damage to his right, dominant arm.

At the October 2001 hearing before the undersigned Acting 
Member of the Board, the veteran was present with his uncle.  
The veteran was on heavy doses of medication, so his uncle 
testified on his behalf.  The uncle indicated that he was 
responsible for getting the veteran to his clinical 
appointments, as well as helping the veteran dress and attend 
to personal needs.  The uncle stated that the veteran had 
been found disabled for Social Security purposes.  The Board 
notes that a December 2000 letter from the Social Security 
Administration indicates that the veteran was found disabled 
in December 1998.  

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.  Accordingly, the Board 
finds that even though there are minimal objective findings 
regarding the veteran's range of motion in the right upper 
extremity, there is at least an approximate balance of 
positive and negative evidence that may be resolved in the 
veteran's favor regarding functional loss in the upper 
extremity as a result of his service-connected right upper 
extremity injury.

Given the evidence outlined above, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran has the functional equivalent of a severe 
incomplete paralysis in the right upper extremity, which is 
the veteran's dominant arm.  Although clinical findings as to 
the veteran's range of motion in the right arm are lacking, 
the record clearly shows that the veteran has little 
functional use of the right arm or hand, and is prescribed 
large doses of medication to maintain some level of 
functionality, albeit very low, as evidenced by the veteran's 
inability to effectively communicate at the October 2001 
video conference hearing.  The veteran's right hand is held 
in a clinched fist and his arm is held against his body, 
usually in a sling.  Moreover, clinical testing shows 
neurologic damage in the right arm with a high probability of 
reflex sympathetic dystrophy.

Consequently, the Board finds that 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8513 are appropriate for application.  
These diagnostic codes speak to the radicular group of 
peripheral nerves.  Diagnostic Code 8510 pertains to the 
upper radicular group, which involves shoulder and elbow 
movement.  Diagnostic Code 8511 pertains to the middle 
radicular group, which involves adduction, abduction, and 
rotation of the arm, as well as flexion of the elbow and 
extension of the wrist.  Diagnostic Code 8512 pertains to the 
lower radicular group, which involves intrinsic muscles of 
the hand, and some flexors of the wrist.  The three foregoing 
diagnostic codes provide a 50 percent rating for severe 
incomplete paralysis of the major extremity; a 70 percent 
rating is assigned for complete paralysis.  Diagnostic Code 
8513 pertains to all radicular groups, and prescribes a 70 
percent rating for severe incomplete paralysis, and a 90 
percent rating for complete paralysis.  38 C.F.R. § 4.124a.

In the present case, there is no evidence that the veteran's 
right upper extremity manifests complete paralysis, but the 
evidence consistently demonstrates that the veteran has 
little use of his right arm, and right hand.  The veteran 
experience constant pain in his right arm, and refuses to 
allow examiners touch his arm.  He consistently appears with 
his right arm immobile at his side, and is on various 
medications for the pain.  Resolving all doubt in the 
veteran's favor, the Board finds that a 70 percent rating is 
appropriate under Diagnostic Code 8513, based on severe 
incomplete paralysis of all radicular groups.  See 38 C.F.R. 
§§ 4.7, 4.124a.  While the Board finds that a 70 percent 
rating is appropriate, the Board finds that the preponderance 
of the evidence is against a rating in excess of 70 percent, 
as the medical evidence does not support findings of complete 
paralysis in his right upper extremity.  See 38 C.F.R. 
§ 4.124a.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
residuals of an injury to the right elbow (major), including 
reflex sympathetic dystrophy, including any effects on the 
veteran's earning capacity and his ordinary activity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4.  In 
conclusion, resolving all doubt in the veteran's favor, the 
current medical evidence is consistent with a 70 percent 
rating, but no higher.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for a higher rating.  The Board has considered the 
benefit of the doubt rule in this case, and has applied it 
where appropriate.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board acknowledges the veteran's statements and 
testimony (as well as his uncle's testimony on his behalf) of 
record that his disabilities on appeal have had an adverse 
impact on his employment.  His claim of entitlement to a 
total rating because of his service-connected disabilities 
will be discussed below.  However, as to the individual 
rating assigned, the Board points out that the VA Schedule 
for Rating Disabilities is premised on the average impairment 
in earning capacity resulting from service-connected diseases 
and injuries and their residuals.  38 C.F.R. § 4.1.  The 
effects of the veteran's residuals of an injury to the right 
elbow (major), including reflex sympathetic dystrophy is 
reflected in the currently assigned ratings.  Moreover, there 
is no evidence in the record, nor is it specifically 
contended otherwise, that the schedular criteria are 
inadequate to evaluate the veteran's residuals of an injury 
to the right elbow (major), including reflex sympathetic 
dystrophy.  As such, the Board finds no basis to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Board 
will now proceed with consideration of the TDIU claim. 

II.  TDIU.

According to the law, entitlement to a TDIU requires evidence 
of an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.

Based on the fact that the veteran's right arm disability is 
increased to a 70 percent rating, 38 C.F.R. § 4.16 is 
appropriate for application.  The evidence of record clearly 
shows that the veteran is unable to use his right, dominant 
arm and the veteran credibly asserts that even the use of his 
left, non-dominant arm causes severe pain throughout his 
right arm.  The vocational evidence of record shows that the 
veteran would be unable to secure or follow a substantially 
gainful occupation without the ability to perform heavy, 
unskilled labor, which the Board finds he cannot do as a 
result of his service-connected right arm disability.  

On the veteran's application for TDIU, received in February 
2000, he indicated that he became too disabled to work in 
1996.  His employment history included positions involving 
labor.  He reported two years of high school education, and 
some VA Vocational Rehabilitation training beginning in 
September 1999.  At the April 2000 VA examination, the 
examiner concluded that employability for the veteran will be 
difficult, as he will not be able to do anything requiring 
use of the right upper extremity.  

A September 2001 private forensic counselor indicated that 
the veteran had a fourth grade reading level, and was in 
special education classes in the past.  The veteran had been 
enrolled in a literacy training class at a community college, 
but he did not do well, and dropped out.  His prior 
employment history had included laboring jobs.  The counselor 
concluded that without the ability to do heavy labor, the 
veteran had no employability options.  

As such, the Board finds that the veteran meets the criteria 
for a total disability rating based on individual 
unemployability, due to his service-connected right upper 
extremity, and his appeal in this regard is granted.



ORDER

A disability evaluation of 70 percent for the residuals of a 
right arm (major) injury, including reflex sympathetic 
dystrophy, is granted, subject to criteria governing the 
payment of monetary benefits.

A total disability evaluation based on individual 
unemployability is granted, subject to the criteria governing 
the payment of monetary benefits.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

